                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    BANK OF NEW YORK MELLON                         :   Case No. 3:19-cv-00053
    formerly known as Bank of New York,             :
                                                    :   District Judge Thomas M. Rose
           Plaintiff,                               :   Magistrate Judge Sharon L. Ovington
                                                    :
    vs.                                             :
    GREGORY THOMAS ACKERMAN,                        :
    et al.,                                         :
                                                    :
           Defendants.


                            REPORT AND RECOMMENDATIONS 1


          On February 20, 2019, Defendants Gregory T. Ackerman and Joyce L. Ackerman

filed a Notice of Removal of this case from the Montgomery County, Ohio Court of

Common Pleas. They assert that removal is proper based on this Court’s diversity

jurisdiction under 28 U.S.C. § 1332(a) and this Court’s federal-question jurisdiction

under 28 U.S.C. § 1331. Defendants also filed an Application to Proceed in forma

Pauperis, which this Court previously granted.

          The case is presently pending for initial review of Defendants’ Emergency Notice

of Removal and attached documents to determine whether removal was proper or

whether remand to state court is warranted. See 28 U.S.C. § 1915(e)(2); see also Bank of

America, N.A. v. Davidson, No. 1:12cv26, 2012 WL 404870, at *1 (S.D. Ohio 2012)


1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
(Litkovitz, M.J.), Report and Recommendation adopted, 2012 WL 403923 (Feb. 8, 2012)

(Dlott, D.J.).

        Defendants have attached to their Notice of Removal the Complaint in Foreclosure

Plaintiff Bank of New York Mellon filed in state court. That Complaint together with

other documents that Defendants have attached to their Notice of Removal explain the

following. 2

        Plaintiff is the holder of a Note executed on or near November 22, 1995 by

Defendants in the amount of $91,000.00. (Doc. #1, PageID #s 49, 53). Defendants have

defaulted on the Note by not making the installment payments due on it. Defendants

have consequently defaulted under the Mortgage that secured the Note, leaving due and

owing $74,507.87, plus interest, late fees, etc. Id. at 49. Plaintiff, as the holder of the

Mortgage, holds a valid first lien upon certain real estate in Dayton, Ohio. Id. at 50, 67.

Other Defendants—Thom Lehman Concepts, Inc., Inovision, and the Treasurer of

Montgomery County, Ohio—may each claim an interest in the real estate by virtue of a

lien. Id. at 50-51.

        Defendants state in their Notice of Removal that they seek an Order directing the

state court “to withdraw its Order of … Sheriff’s Sale, filed on December 11, 2018, and

furthermore immediately withdraw the Sheriff[’s] Sale on February 22, 2019.” Id. at 40.

Defendants filed their Emergency Notice of Removal in this Court two days before the

2
 “Federal courts may take judicial notice of proceedings in other courts of record.” Rodic v. Thistledown
Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (quoting Granader v. Public Bank, 417 F.2d 75, 82–
83 (6th Cir. 1969)); see Lyons v. Stovall, 188 F.3d 327, 333 n.3 (6th Cir. 1999); Saint Torrance v. Firstar,
529 F.Supp.2d 836, 838 n. 1 (S.D. Ohio 2007) (Dlott, D.J.); Davidson, 2012 WL 404870, at *1.


                                                     2
scheduled Sheriff’s sale.

                                             ***

       “[A]ny civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Defendants

must therefore show that the present case “originally could have been filed in federal

court [and] may be removed to federal court by the defendant.” Caterpillar Inc. v.

Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 96 L.Ed.2d 318 (1987); see Village of

Oakwood v. State Bank & Trust Co., 539 F.3d 373, 377 (6th Cir. 2008) (defendant carries

the burden of showing that removal is proper).

        “The basic statutory grants of federal-court subject-matter jurisdiction are

contained in 28 U.S .C. § 1331, which provides for ‘[f]ederal-question’ jurisdiction, and §

1332, which provides for ‘diversity of citizenship’ jurisdiction.” Arbaugh v. Y & H

Corp., 546 U.S. 500, 501, 126 S.Ct. 1235 (2006).

       Although Defendants’ Emergency Notice of Removal rests on claimed violations

of federal constitutional and statutory law, it is not their claims that control whether their

removal was proper. Instead, to determine whether federal-question jurisdiction exists,

the required removal analysis considers “the ‘well-pleaded’ allegations of the complaint.

Under the well-pleaded complaint rule, the plaintiff ‘is master to decide what law he will

rely upon.’” Berera v. Mesa Medical Group, PLLC, 779 F.3d 352, 357 (6th Cir. 2015)

(citations omitted). Examination of Plaintiff’s state-court Complaint In Foreclosure does

                                               3
not reveal the presence of a federal question. See Doc. #1, PageID #s 48-52.

Additionally, Plaintiff’s state-court case cannot be removed based on a federal defense

Defendants might seek to raise. See Caterpillar, 482 U.S. at 393, 107 S.Ct. 2425 (“it is

now settled law that a case may not be removed to federal court on the basis of a federal

defense, including the defense of pre-emption, even if the defense is anticipated in the

plaintiff's complaint, and even if both parties concede that the federal defense is the only

question truly at issue.”); see also Davidson, No. 1:12cv26, 2012 WL 404870, at *2

(“even if a defense has been raised in the foreclosure proceeding based on the FDCPA or

other federal statute, the existence of such a defense is insufficient to support federal

question jurisdiction as a basis for removal….”). As a result, federal-question

jurisdiction does not support Defendants’ attempt to remove this case from state court.

       Defendants likewise face a hurdle in their attempt to invoke this Court’s diversity

jurisdiction. “A civil action otherwise removable solely on the basis of jurisdiction under

[28 U.S.C. §] 1332 … may not be removed if any of the parties in interest properly joined

and served as defendants is a citizen of the State in which such action is brought.” 28

U.S.C. § 1441(b)(2). Defendants’ address is in Dayton, Ohio, a fact indicating they are

citizens of the State of Ohio. Defendants provide no information upon which it could be

reasonably concluded that they are citizens of a state other than Ohio. (Doc. #1, PageID

#s 23-40). Their removal attempt is therefore improper. See 28 U.S.C. § 1441(b)(2); see

also Chase Manhattan Mortg., 507 F.3d at 914; Davidson, No. 1:12cv26, 2012 WL

404870, at *1.

       Lastly, Defendants’ Emergency Notice of Removal is untimely by a long shot. A

                                              4
defendant removing an action to federal court must file a notice of removal “within 30

days after the receipt by the defendant, through service or otherwise, of a copy of the

initial pleading setting forth the claim for relief upon which such action or proceeding is

based.” 28 U.S.C. § 1446(b)(1). The 30–day period in § 1446(b)(1) starts to run only if

the initial pleading contains “solid and unambiguous information that the case is

removable.” Berera, 779 F.3d at 364. The factual allegations in Plaintiff’s Complaint—

filed in state court in 2009—are the same factual allegations upon which Defendants now

ground their claims under state or federal law. The information was no less solid and

unambiguous then than it is today. Consequently, Defendants cannot reasonably argue

that they did not know the grounds for their present claims when Plaintiff filed its

Complaint in Foreclosure. Defendants filed their Emergency Notice of Removal in this

Court more than 30 days after—indeed, many years after—Plaintiff filed its state-court

Complaint in 2009. Their Emergency Notice of Removal is therefore untimely.

                    IT IS THEREFORE RECOMMENDED THAT:

       1.     This case be REMANDED to the Montgomery Count, Ohio Court of
              Common Pleas pursuant to 28 U.S.C. §§ 1447(c) and 1915(e)(2); and

       2.     The case be terminated on the Court’s docket.


February 26, 2019                                s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             5
                        NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within SEVENTEEN days
after being served with this Report and Recommendations. Such objections shall specify
the portions of the Report objected to and shall be accompanied by a memorandum of
law in support of the objections. If the Report and Recommendation is based in whole or
in part upon matters occurring of record at an oral hearing, the objecting party shall
promptly arrange for the transcription of the record, or such portions of it as all parties
may agree upon or the Magistrate Judge deems sufficient, unless the assigned District
Judge otherwise directs. A party may respond to another party’s objections within
SEVENTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             6
